MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-15-00195-CV

                      IN THE INTEREST OF A.H.G., A CHILD




   Appeal from the 308th District Court of Harris County. (Tr. Ct. No. 2008-32527).


TO THE 308TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 30th day of July 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on March 4, 2015. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 30, 2015.

             Per curiam opinion delivered by panel consisting of Justices
              Keyes, Huddle, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 16, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT